 

/ , \' \§m § gm §§ §§

 

 

 

 

 

 

 

 

 

 

AO 245B (CASDRev. 02/] 8) Judgment in a Criminal Case n §
treas se instant ccc-v
UNITED STATES DISTRICT COUR w Mmg s er tx
SOUTHERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
V_ (For Offenses Committed On or After November l, 1987)
ROBERTA GUTIERREZ~HERNANDEZ (l)
Case Number: lSCR4062-CAB
VICTOR N. PIPPINS
Defendant’s Attorney
REGISTRATION No. 78241298
|:| _
THE DEFENDANT:
IXl pleaded guilty to count(S) ONE (l) OF THE ONE-COUNT [NFORMATION
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Count
'I‘itle & Section Nature of Offense Number(s)
18 USC 1546 FRAUD AND MISUSE OF VISAS, PERMITS, AND OTI-IER l
ENTRY DOCUMENTS
The defendant is sentenced as provided in pages 2 through 2 of this judgment.

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

I:I The defendant has been found not guilty on count(s)

 

I:I Count(s) dismissed on the motion of the United States.

 

Assessment: $lO0.00 - Waived

.TVTA Assessment*: $

;Justice for Victirns of Trafficking Act of 2015, Pub. L. No. 114-22.
No fine |:| Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. lf ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

    

 

'y$/Sentence
jé=f§.>,../

HON. CATHY ANN BENCIVENGO
UNITED STATES DISTRICT JUDGE

18CR4062-CAB

 

AO 2453 (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: ROBERTA GUTIERREZ~HERNANDEZ (l) Judgment - Page 2 of 2
CASE NUMBER: lSCR4062-CAB

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
TIME SERVED (52 DAYS).

|:| Sentence imposed pursuant to Title 8 USC Section l326(b).
|] The court makes the following recommendations to the Bureau of Prisons:

|:| The defendant is remanded to the custody of the United States Ma.rshal.

The defendant Shall surrender to the United States Marshal for this district
E at A.M. on

 

 

E as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

|:| on or before

|___| as notified by the United States Marshal.

|:| as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
l have executed this judgment as follows:
Defendant delivered On tO
at , With a certified copy of this judgment
UNITED STATES MARSI-IAL
By DEPUTY UNITED STATES MARSI-IAL

//

lSCR4062-CAB

 

